                                      Case 2:16-cv-01413-JAD-PAL Document 138
                                                                          137 Filed 10/29/18
                                                                                    10/26/18 Page 1 of 3



                                  1 Robert J. Cassity                                  Amy J. Oliver (Utah #8785)
                                    Nevada Bar No. 9779                                admitted pro hac vice
                                  2 David J. Freeman                                   OliverA@sec.gov
                                    Nevada Bar No. 10045                               Daniel J. Wadley (Utah #10358)
                                  3 HOLLAND & HART LLP                                 admitted pro hac vice
                                    9555 Hillwood Drive, 2nd Floor                     WadleyD@sec.gov
                                  4 Las Vegas, NV 89134                                James J. Thibodeau (Utah #15473)
                                    Phone: (702) 669-4600                              admitted pro hac vice
                                  5 Fax: (702) 669-4650                                ThibodeauJ@sec.gov
                                    Email: bcassity@hollandhart.com                    Attorneys for Plaintiff
                                  6         dfreeman@hollandhart.com                   Securities and Exchange
                                                                                       Commission
                                  7 Thomas Sporkin (Admitted Pro Hac Vice)             Salt Lake Regional Office
                                    Timothy J. Coley (Admitted Pro Hac Vice)           351 South West Temple
                                  8 Buckley Sandler LLP                                Suite 6.100
                                    1250 24th Street NW, Suite 700                     Salt Lake City, UT 84101-1950
                                  9 Washington DC 20037                                Tel.: (801) 524-5796
                                    Tel: (202) 349-8000                                Fax: (801) 524-3558
                                 10 Fax: (202) 349-8080
                                    Email: tsporkin@buckleysandler.com                 Attorneys for Plaintiff Securities
                                 11          tcoley@buckleysandler.com                 and Exchange Commission
                                 12 Thomas E. Littler, Esq. (Admitted Pro Hac Vice)
                                    341 W. Secretariat Dr.
9555 Hillwood Drive, 2nd Floor




                                 13 Tempe, AZ 85284
   HOLLAND & HART LLP

    Las Vegas, NV 89134




                                    Email: telittler@gmail.com
                                 14
                                    Attorneys for Defendants Hemp, Inc.,
                                 15 Bruce J. Perlowin, Barry K. Epling,
                                    Ferris Holding, Inc. and Hobbes Equities Inc.
                                 16
                                                               UNITED STATES DISTRICT COURT
                                 17
                                                                       DISTRICT OF NEVADA
                                 18
                                    SECURITIES AND EXCHANGE                         CASE NO.: 2:16:-cv-01413-RFB-GWF
                                 19 COMMISSION

                                 20                      Plaintiff,                     STIPULATION AND ORDER TO
                                      v.                                               EXTEND JOINT PRETRIAL ORDER
                                 21                                                             DEADLINE
                                    HEMP, INC. a Colorado Corporation; BRUCE                   (First Request)
                                 22 J. PERLOWIN, an individual; BARRY K.
                                    EPLING, an individual; JED M. PERLOWIN,
                                 23 an individual; FERRIS HOLDING, INC., a
                                    private Nevada Corporation; HOBBES
                                 24 EQUITIES INC., a private Nevada Corporation;
                                    DIVERSIFIED INVESTMENTS LLC, a private
                                 25 Nevada Limited Liability Company; and
                                    QUANTUM ECONOMIC PROTOCOLS LLC,
                                 26 a private Nevada Limited Liability Company,

                                 27                      Defendants.
                                 28                                                1
                                      9106249_1
                                      Case 2:16-cv-01413-JAD-PAL Document 138
                                                                          137 Filed 10/29/18
                                                                                    10/26/18 Page 2 of 3



                                  1            Pursuant to LR IA 6-1, Plaintiff and Certain Defendants, 1 by and through their attorneys
                                  2   of record, stipulate as follows:
                                  3            1.     On November 2, 2017, Plaintiff filed a Motion for Imposition of Sanctions Against
                                  4   Defendants Ferris Holdings, Inc., Barry K. Epling, and Hobbes Equities, Inc. for Fabrication of
                                  5   Evidence (ECF No. 97) (“Motion for Sanctions”), seeking case dispositive sanctions. That motion
                                  6   remains pending.
                                  7            2.     Pursuant to LR 26-1(b)(5), the deadline for filing the parties’ joint pretrial order is
                                  8   30 days after a decision is issued on pending dispositive motions or further court order.
                                  9            3.     In addition to the 30 days provided under LR 26-1(b)(5), the parties hereby stipulate
                                 10   to an additional extension of 30 days, if necessary, for the filing of the joint pretrial order once the
                                 11   Report and Recommendation on the Motion for Sanctions has been issued.
                                 12            4.     This is the parties’ first request for an extension of time to file the joint pretrial
9555 Hillwood Drive, 2nd Floor




                                 13   order.
   HOLLAND & HART LLP

    Las Vegas, NV 89134




                                 14            5.     The reasons warranting additional time to file the joint pretrial order are as follows:
                                 15            a.     An extension of time to file the joint pretrial order would accommodate any
                                 16   objection the parties may assert to the pending Report and Recommendation, once issued, as well
                                 17   as any response to such objection(s), as necessary.
                                 18            b.     The requested extension of time would permit the parties to address these issues
                                 19   prior to the submitting the joint pretrial order.
                                 20            c.     Counsel for the parties have conferred regarding these requested extensions, as well
                                 21   as the reasons supporting the requested extension, and they agree that the requested extension is
                                 22   an appropriate and efficient means of resolving the parties’ scheduling and briefing concerns.
                                 23            d.     Counsel for the SEC joins in and has no objection to this joint request.
                                 24

                                 25

                                 26
                                      1
                                 27    “Certain Defendants” are: Hemp, Inc., Bruce J. Perlowin, Barry K. Epling, Ferris Holding, Inc.
                                      and Hobbes Equities Inc.
                                 28                                                       2
                                      9106249_1
                                      Case 2:16-cv-01413-JAD-PAL Document 138
                                                                          137 Filed 10/29/18
                                                                                    10/26/18 Page 3 of 3



                                  1               IT IS SO STIPULATED.
                                  2

                                  3   DATED October 25, 2018.
                                  4
                                        /s/ Robert J. Cassity                             /s/ Amy J. Oliver____________
                                  5    Robert J. Cassity, Esq.                            Amy J. Oliver (Utah #8785)
                                       David J. Freeman , Esq.                            admitted pro hac vice
                                  6    HOLLAND & HART LLP                                 OliverA@sec.gov
                                       9555 Hillwood Drive, 2nd Floor                     Daniel J. Wadley (Utah #10358)
                                  7                                                       admitted pro hac vice
                                       Las Vegas, Nevada 89134
                                                                                          WadleyD@sec.gov
                                  8                                                       James J. Thibodeau (Utah #15473)
                                       Thomas Sporkin (Admitted Pro Hac Vice)             admitted pro hac vice
                                       Timothy J. Coley (Admitted Pro Hac Vice)           ThibodeauJ@sec.gov
                                  9    Buckley Sandler LLP                                Attorneys for Plaintiff
                                       1250 24th Street NW, Suite 700                     Securities and Exchange
                                 10    Washington DC 20037                                Commission
                                       Email: tsporkin@buckleysandler.com                 Salt Lake Regional Office
                                 11            tcoley@buckleysandler.com                  351 South West Temple
                                 12                                                       Suite 6.100
                                       Thomas E. Littler, Esq. (Admitted Pro Hac Vice)    Salt Lake City, UT 84101-1950
9555 Hillwood Drive, 2nd Floor




                                       341 W. Secretariat Dr.                             Tel.: (801) 524-5796
                                 13    Tempe, AZ 85284
   HOLLAND & HART LLP




                                                                                          Fax: (801) 524-3558
    Las Vegas, NV 89134




                                       Email: telittler@gmail.com
                                 14
                                                                                          Attorneys for Plaintiff Securities
                                       Attorneys for Defendants Hemp, Inc., Bruce J.      and Exchange Commission
                                 15    Perlowin, Barry K. Epling, Ferris Holding, Inc.
                                       and Hobbes Equities Inc.
                                 16

                                 17

                                 18

                                 19

                                 20
                                                                                  IT IS SO ORDERED:
                                 21

                                 22

                                 23                                               U.S. DISTRICT/MAGISTRATE JUDGE
                                 24
                                                                                  DATED: October 29, 2018
                                 25

                                 26

                                 27

                                 28                                                  3
                                      9106249_1
